Citation Nr: 0210529	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  98-03 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence as been submitted to reopen 
a claim for compensation benefits for the residuals of a 
cervical spine injury sustained at a VA facility on October 
10, 1978, pursuant to 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from July 1944 to September 
1944 and from February 1951 to May 1951.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1996 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The case was remanded by the Board in December 1999.


FINDINGS OF FACT

1. In a May 1996 decision, the Board denied entitlement to 
compensation benefits for the residuals of a cervical 
spine injury sustained at a VA facility on October 10, 
1978, pursuant to 38 U.S.C.A. § 1151.  

2. Evidence received subsequent to the May 1996 decision of 
the Board is cumulative and, when considered with evidence 
earlier of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  


CONCLUSION OF LAW


1.  The May 1996 Board decision, which denied compensation 
benefits for the residuals of a cervical spine injury 
sustained at a VA facility on October 10, 1978, pursuant to 
38 U.S.C.A. § 1151, is final. 38 U.S.C.A. § 7104 (West 1991).

2.  The additional evidence received subsequent to the May 
1996 decision of the Board is not new and material, the claim 
is not reopened.  38 U.S.C.A. §5108, (West 1991); 
38 C.F.R. § 3.156 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  It is also applicable to cases 
involving applications to reopen a previously denied claim on 
the basis of new and material evidence.  Quartuccio v. 
Principi (U.S. Vet. App. No. 01-997 June 19, 2002).  The RO 
has had the opportunity to review the veteran's claim in 
conjunction with the new legislation, and the Board finds 
that all pertinent evidence has been obtained and the veteran 
has been afforded a VA examination and informed of the 
criteria necessary to establish his claim.  Therefore, the 
Board finds that the veteran has not been prejudiced and it 
may proceed with a decision.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp 2001); 66 Fed. Reg. 45631 (2001) (to be codified 
at 38 C.F.R. § 3.159(d)); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Compensation benefits for the residuals of a cervical spine 
injury sustained at a VA facility on October 10, 1978, 
pursuant to 38 U.S.C.A. § 1151, were previously denied by the 
Board in a May 1996 decision.  Under such circumstances, the 
decision of the Board is final, with the exception that a 
veteran may later reopen his claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.  
Therefore, it must first be determined whether or not new and 
material evidence has been submitted such that the claim may 
now be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
After review of the record, it is noted that the veteran's 
claim was denied in May 1996 because he had not presented a 
legal claim for a VA benefit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Therefore, the claim was denied. 

Evidence of record at the time of the Board's May 1996 
decision included the VA outpatient treatment records dated 
on October 10, 1978, which showed that the veteran was 
standing in line to sign up for an appointment when he was 
attacked by another patient who broke in the line.  The 
veteran did receive multiple contusions and lesions of the 
head, neck, back, ribs and lower extremities.  He was treated 
in the emergency room of the VA facility.  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358.  For claims filed prior 
to October 1, 1997, a claimant is not required to show fault 
or negligence in medical treatment.  See generally Brown v. 
Gardner, 115 S.Ct. 552 (1994).  But see 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) (indicating that a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997).  The veteran filed his 
application to reopen his claim in August 1996.  Therefore, 
the claimant is not required to show fault or negligence in 
medical treatment in this case.  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1998).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized. 38 C.F.R. § 
3.358(b)(2) (1998).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1998).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were 
intended to result from, the examination or treatment 
administered.  38 C.F.R. § 3.358(c)(3) (1998).

In the May 1996 decision, the Board found that the veteran 
had not sustained an injury as a result of a VA examination 
or medical treatment that he received.  Rather, he was 
injured of a incident that was coincidental to the treatment.  
In cases such as this, compensation under the provisions of 
38 U.S.C.A. § 1151 is not appropriate.  Sweitzer v. Brown, 5 
Vet. App. 503 (1993).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In support of his application to reopen his claim for 
compensation under the provisions of 38 U.S.C.A. § 1151, the 
veteran has submitted a private X-ray study of the cervical 
spine, dated in June 1996, and a private medical report, 
dated in October 1996.  These records show that the veteran 
had degenerative changes in the cervical spine and note the 
prior injury sustained by the veteran in 1978.  However, they 
do not demonstrate that any cervical spine disorder was the 
result of VA treatment, as opposed to being the result of 
injuries sustained coincident with treatment that the veteran 
was attempting to receive in 1978.  As such, the evidence 
submitted by the veteran consists primarily of records of 
treatment many years after service that does not indicate in 
any way that compensation benefits are warranted for the 
condition.  Such evidence is not new and material evidence 
upon which the claim may be reopened. 

As new and material evidence has not been submitted, the 
claim must be denied.  


ORDER

An application to reopen a claim for entitlement to 
compensation benefits for the residuals of a cervical spine 
injury sustained at a VA facility on October 10, 1978, 
pursuant to 38 U.S.C.A. § 1151, is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

